395 F.3d 465
UNITED STATES of Americav.Herbert L. BENDOLPH, AppellantJulio OTERO, Appellant.
No. 01-2468.
No. 02-2624.
United States Court of Appeals, Third Circuit.
January 14, 2005.

On Appeal from the United States District Court for the District of Delaware, D.C. Criminal No. 95-cr-00068, (Honorable Sue L. Robinson).
On Appeal from the United States District Court for the Middle District of Pennsylvania, D.C. Criminal No. 96-cr-00005-3, (Honorable Sylvia H. Rambo).
Office of United States Attorney, Wilmington, DE, William A. Behe, Theodore B. Smith, III, Harrisburg, PA, for Appellee.
David R. Fine, Marsha A. Sajer, Robert A. Lawton, Kirkpatrick & Lockhart Nicholson Graham, Harrisburg, PA, for Appellant.
Present: SCIRICA, Chief Judge, SLOVITER, NYGAARD, ROTH, McKEE, RENDELL, BARRY, AMBRO, FUENTES, SMITH, CHERTOFF, FISHER and VAN ANTWERPEN, Circuit Judges.
ORDER
SCIRICA, Judge.


1
A majority of the active judges having voted for rehearing en banc in the above appeal, it is ordered that the Clerk of this Court list the above case for rehearing en banc at 10:00 a.m. on Wednesday, February 23, 2005.